Loring, J.
This is a bill brought by the trustee in bankruptcy of an insurance agent to recover commissions due on *479renewal premiums paid after the agent was adjudicated a bankrupt, on policies placed by the agent before the date of the adjudication. )
The agent was adjudicated a bankrupt on March 27,1899; he received his discharge in bankruptcy on April 30,1900, and was formally reinstated as an agent of the defendant on May 3,1900. The master found that during the period between March 27, 1899, and April 30, 1900, it was understood between him and the defendant company that he was to continue to work as before in spite of a letter dated September 9,1899, written by the defendant company terminating his agency for cause. This letter was found by the master to have been written at the agent’s suggestion with a view to help him in his bankruptcy proceeding, and that it was • not intended to cancel the contract between him and the defendant company.
The original contract between the agent and the defendant company contains this provision : “ It is agreed that if said party of the second part, during the maturity of renewals provided in this agreement, shall engage in the life insurance business for any other company in the territory herein provided, all renewals which would otherwise accrue thereafter shall be forfeited to said party of the first part, provided, however, said party of the second part may engage in the life insurance business in the service of some other company in said territory if the agency created by this agreement shall be terminated by said party of the first part without cause. ”
The master found that after October 17, 1899, the agent placed no insurance with the defendant company, but did place insurance with other insurance companies without the defendant’s consent, and that on August 15,1900, the defendant company rightfully discharged the bankrupt for cause. It follows that, the commissions on the renewal premiums paid after October 17,1899, were forfeited. See in this connection Chase v. New York Ins. Co. 188 Mass. 271.
It does not appear that any renewal premiums were paid between March 27, 1899, and October 17, 1899, and it does not become necessary to consider the interesting questions which would have arisen had it appeared that renewal premiums were paid during that period.
*480The plaintiff has not argued the several exceptions taken by him. We find no error in the decree of the Superior Court overruling them. We ought to add that there is nothing in the record showing what the cause was for which the master found that the bankrupt was rightfully discharged by the defendant on August 15, 1900.
The entry must be

Bill dismissed with costs.